Citation Nr: 0703299	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for dysthymic disorder.

2.  Entitlement to an initial compensable disability rating 
for gastroexophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1978 to August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran has raised the issue of 
entitlement to service connection for osteopenia of multiple 
joints.  This issue is not presently on appeal.  In March 
2005, a letter to the veteran requested information with 
respect to this claim.  There is no indication that the 
veteran has responded.  

The case was previously before the Board in September 2004, 
when it was remanded for examination of the veteran.  
Unfortunately, the veteran failed to report to the scheduled 
examinations.  The Board will permit the veteran one more 
opportunity to report.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran retired after serving 20 years of active military 
service from August 1978 to August 2000.  A June 2001 rating 
decision granted service connection for dysthymic disorder 
and GERD effective from September 1, 2000.  The veteran 
disagreed with the initial disability ratings assigned.  
Therefore, the present appeal is from the initial ratings 
assigned to disabilities upon awarding service connection, 
and the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both his Notice of Disagreement, and his Substantive 
Appeal, the veteran referred to symptoms noted during service 
in 1993, seven years prior to the effective date of service 
connection.  The question is not what symptoms the veteran 
presented during service in 1993, but rather, symptoms 
present upon separation from service in 2000 until the 
present so the veteran's disabilities can be properly rated.  

Although, VA examinations of the veteran were conducted in 
January 2001, the Board remanded the case in September 2004 
to obtain current VA examinations of the veteran so that the 
disability level of his dysthymic disorder and GERD could be 
ascertained.  The veteran was well aware from the Remand 
Order, that VA examinations were to be scheduled.  In a 
letter received in October 2004, the veteran stated "please 
stop Compensation and Pension examinations until I have 
contacted my congressman for assistance in dealing with 
Veterans Affairs regarding my claims."  Compensation and 
Pension examinations were scheduled and in October 2004, the 
veteran failed to report to the scheduled examinations.  

The veteran was issued a Supplemental Statement of the Case 
in December 2004.  In written statements dated December 2004 
and January 2005, the veteran addressed his claims for 
service connection for orthopedic disabilities as noted in 
the introduction section above.  The veteran has not 
addressed the issues presently on appeal, his claims for 
increased disability ratings.  He has not provided any 
evidence that he is receiving any treatment for these 
disabilities, nor has he provided any reason for his failure 
to report for scheduled examinations.   

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as an original claim for 
service connection, cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or re-examination, the claim shall be rated 
based on the evidence of record.  When the veteran, without 
good cause, fails to report for examination in relation to a 
claim for an increased disability rating, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a) & 
(b) (2006).  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds in view of the 
Court's ruling in Bernard, there has been insufficient notice 
to the veteran of the result of his failure to report for 
examination under 38 C.F.R. § 3.655(b).  Therefore, 
examinations should be rescheduled, and the veteran notified 
of the regulations which would apply should he again fail to 
report.

The United States Court of Appeals for Veterans Claims has 
also held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is remanded for the following 
development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected dysthymic disorder and 
GERD since his separation from service in 
2000.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.    

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the degree of impairment resulting from 
service-connected dysthymic disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  A complete 
rationale for any opinions and 
conclusions expressed should be included 
in the examination report.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

3.  The veteran should be scheduled for 
the appropriate VA examination for 
digestive disorders.  The report of 
examination should include a detailed 
account of all manifestations of GERD 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claims.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


